Citation Nr: 1243952	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-14 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for sinusitis, and entitlement to increased initial ratings for a low back disability and an earlier effective date for the award of service connection for a low back disability, are the subjects of separate decisions.)


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2002 by a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in July 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record. 

In a September 2011 decision, the Board reopened the Veteran's claim of entitlement to service connection for hypertension, and remanded the issue for additional development.

The Veteran testified at a video-conference hearing with another VLJ in connection with other issues in May 2012.  During that hearing, the Veteran also provided testimony on the issue of entitlement to service connection for hypertension.  The hearing transcript is of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) has made clear that when two hearings have been held by different VLJs on the same issue, the law requires that a veteran be afforded the opportunity for a hearing before a panel of not less than three VLJs who will ultimately decide the case.  See also, 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. §§ 19.3, 20.707.  However, a veteran need not be afforded a hearing before every member of the panel at the same time.  Arneson, 24 Vet. App. at 386.

In October 2012, VA sent a letter to the Veteran notifying him of his right to appear at a third hearing in connection with the current claim.  In October 2012, the Veteran requested an appearance at a third hearing via video-conference before a third VLJ assigned to decide the current claim.  To date, this hearing has not been scheduled or held. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the usual procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



